Citation Nr: 0723497	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  07-11 780	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1994 Board decision which denied service connection 
for a renal disorder as the result of exposure to radiation.  

2.  Whether there was clear and unmistakable error (CUE) in 
February 1981 and January 1994 Board decisions which denied 
service connection for a back disability as a result of 
exposure to radiation.  

(The issues of entitlement to service connection for a 
disability manifested by anemia due to service-connected 
disability, service connection for chronic fatigue syndrome 
secondary to service-connected disability, service connection 
for chronic obstructive pulmonary disease secondary to 
service-connected disability, and entitlement to an initial 
(compensable) disability evaluation for tension headaches, to 
include whether the assignment of a noncompensable disability 
evaluation involved CUE, and entitlement to earlier effective 
dates for grants of service connection for nephrosclerosis 
and a back disability are the subject of a separate appellate 
decision.)



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The moving party is a veteran who had active service from 
September 1970 to February 1973 and from November 1990 to May 
1991. This matter is before the Board on motion by the moving 
party alleging CUE in a February 1981 and January 1994  Board 
decisions that denied service connection for a renal disorder 
and a back disability as the result of radiation.  


FINDINGS OF FACT

1.  Entitlement to service connection for a renal condition 
as result of exposure to radiation therapy was denied by the 
Board in January 1994.  

2.  The veteran has not alleged an error of fact or law in 
the 1994 Board decision that compels a conclusion to which 
reasonable minds could not differ, such that the result would 
have been manifestly different but for the error.  

3.  Entitlement to service connection for a back disability 
as a result of exposure to radiation therapy was denied by 
the Board in February 1981 and January 1994.  

4.  The veteran has not alleged an error of fact or law in 
the February 1981 or January 1994 Board decisions that 
compels a conclusion to which reasonable minds could not 
differ, such that the result would have been manifestly 
different but for the error.  


CONCLUSIONS OF LAW

1.  The January 1994 Board decision denying entitlement to 
service connection for a renal condition did not did not 
contain clear and unmistakable error. 38 U.S.C.A. § 7111 
(West 2002)

2.  The February 1981 and January 1994 Board decisions 
denying entitlement to service connection for a back 
disability did not did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to claims 
alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation).

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE). If evidence 
establishes the error, the prior decision shall be reversed 
or revised. For the purpose of authorizing benefits, a rating 
or other adjudicative decision of the Board that constitutes 
a reversal or revision of a prior decision of the Board on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision. Review to 
determine whether CUE exists in a case may be instituted by 
the Board on the Board's own motion or upon request of the 
claimant. A request for revision of a decision of the Board 
based on CUE may be made at any time after that decision is 
made. Such a request shall be submitted directly to the Board 
and shall be decided by the Board on the merits, without 
referral to any adjudicative or hearing official acting on 
behalf of the Secretary. 38 U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors" 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310 (1992).  "It must always 
be remembered that CUE is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision:  (1) Either 
the correct facts, as they were known at the time were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was a CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-314 (1992).

In Fugo, the Court refined and elaborated on the tests set 
forth in Russell.  The Court stated that CUE was a very 
specific and rare kind of error.  It was the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compelled the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

The veteran and his representative essentially argue that at 
the time of the Board decisions in 1981 and 1994, 
documentation available at the times of the decisions 
revealed he had been subjected to radiation in service.

A review of the record reveals that by rating decision dated 
in June 1979, service connection for a chronic back disorder 
was denied.  The record revealed that the veteran received 
treatment for cancer and service connection was granted for 
postoperative absence, left testicle, seminoma.  However, on 
various examinations thereafter, in 1974, 1976, and 1997, 
there was no indication of the presence of a chronic back 
disorder.  At the time of VA examination in April 1979, 
examination findings were unremarkable and a back disorder 
was not diagnosed.  In view of the foregoing, it is clear 
that the evidence of record at the time of the 1979 decision 
was not such as to compel the rating agency to find that the 
veteran had a back disorder related to service under any 
theory, to include radiation treatment for cancer.  To now 
find otherwise, the Board would have to reweigh and evaluate 
the evidence.  However, mere disagreement with the way the RO 
evaluated the facts does not equate to CUE.  Luallen v. 
Brown, 8 Vet. App. 92 (1995).

In its February 1981 decision, among other things, the Board 
denied entitlement to service connection for a chronic back 
disability.  The Board referred to the veteran's service 
medical records and the aforementioned VA examination in 
April 1979 when no diagnosis was made of a chronic back 
disorder.  Reference was also made in the Board decision to a 
VA examination in July 1980 referring to a history of low 
back pain without current objective findings.  In its 
decision the Board specifically referred to the medical 
evidence showing the VA examinations following service did 
not disclose the existence of a chronic back disorder.  Those 
examinations included X-ray studies in conjunction with the 
clinical examinations and these were also reported as 
negative for any back pathology.

In view of the foregoing, the Board finds that there is no 
evidence that VA ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the times of the 1979 RO and 1981 Board decisions.

The record also reveals that a final rating decision in March 
1982 denied service connection for renal disorder claimed as 
residual of radiation therapy in service.

In its January 1994 decision, the Board again denied service 
connection for a back disorder and also denied service 
connection for a renal disability, both claimed as related to 
radiation therapy exposure in service.  It was noted that the 
RO had considered the current claims only under the 
regulations pertaining to radiation exposure.  Such 
regulations were not in effect at the time of the decisions 
mentioned above.  The Board indicated it therefore made a de 
novo review of the record with regard to whether VA had 
committed error when it denied entitlement to service 
connection for the veteran's various disabilities as a result 
of his exposure to radiation therapy in service.  The veteran 
essentially argued that his disabilities were the direct 
result of cobalt treatments he received in service for 
seminoma involving the left testicle.  Specific reference was 
made to a January 1983 statement from his physician, M. R. 
Rask, M.D.  In his statement the physician indicated that the 
veteran reported having sustained a back injury and having 
had back difficulties while in service.  He went on to 
indicate that currently there "is disc narrowing present at 
the lumbosacral joint which I believe stemmed from the old 
Navy injuries."  He added that, "in other words, the patient 
[the veteran] present spinal problems are beyond a shadow of 
a doubt service connected."  

In its 1994 decision, the Board indicated that there was no 
mention by the physician in his communication that the 
veteran was suffering from any form of cancer.  The Board 
found that there was no evidence of record suggesting that 
the veteran had any disease subject to service connection 
under the provisions of 38 C.F.R. § 3.309(d) which were in 
effect at that time.  The undersigned notes that the 
communication did not indicate when the physician began 
treating the veteran.  The Board in 1994 had the physician's 
statement to consider, as well as other evidence of record, 
including more contemporaneous evidence indicating no back or 
renal problem.  The physician's statements were based on 
history given him by the veteran, a history which simply is 
not supported by the more contemporaneous evidence of record.  
The Board concludes that it may not be said that the evidence 
of record at the time of the 1994 decision was such as to 
compel the Board to find other than it did.  To now find 
otherwise, the Board would have to reweigh or reevaluate the 
evidence.  As noted above, however, a disagreement with how 
the RO or the Board evaluated the evidence is not tantamount 
to CUE.  Luallen, 8 Vet. App. at 95.

In view of the foregoing, the Board finds that the veteran 
has failed to raise a valid CUE claim with regard to the 
denials of service connection for renal and back 
disabilities.  


ORDER

The motion for revision of February 1981 and January 1994 
Board decisions on the grounds of CUE is denied.



                        
____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



